Citation Nr: 1431051	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  09-01 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for spider veins of the bilateral lower extremities.

2.  Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD) with depressive disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to January 1971, with additional service in the National Guard.

These matters come before the Board of Veterans Appeals (Board) on appeal from December 2007 and August 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that, in addition to the paper claims file, a paperless, electronic claims file is associated with the Veteran's claims, and has been reviewed.  Any further development or adjudication of this matter should take into account both the paper and electronic files.

In July 2009, the Veteran testified at a hearing before a Decision Review Officer at the RO.  The Decision Review Officer's hearing notes are associated with the claims file, but the record reflects that the transcript of this hearing was erased.  In June 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.

In August 2011, the Board remanded the issues of entitlement to service connection for spider veins of the bilateral lower extremities and an acquired psychiatric disorder for additional development.  In August 2012, service connection was granted for an acquired psychiatric disorder.  As the benefit sought on appeal 
was granted, that issue is no longer on appeal.  However, in August 2013, the Veteran submitted correspondence which the Board accepts as a timely Notice of Disagreement (NOD) with the 10 percent initial evaluation assigned for PTSD with depressive disorder.  As the RO has not issued a Statement of the Case (SOC) on that issue, remand is required.  Manlincon v. West, 12 Vet. App. 238 (1999).  The issue has accordingly been added to the title page.

The Board also notes that, following issuance of the August 2012 supplemental statement of the case, additional VA and private treatment records dating from 2013 were received without a waiver of initial RO consideration.  However, the records speak to the issue of current disability, which has already been established, and do not provide a medical nexus for the Veteran's spider veins; therefore, the evidence is merely cumulative and the Veteran is not prejudiced by a decision at this time.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).   

The issue of entitlement to an initial rating in excess of 10 percent for PTSD with depressive disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The most probative evidence is against a finding that the Veteran's spider veins of the bilateral lower extremities had their onset in service or are related to service.


CONCLUSION OF LAW

The criteria for establishing service connection for spider veins of the bilateral lower extremities have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).

In this case, the Veteran was provided VCAA notice letters in February and August 2007.  The letters advised the Veteran of what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  They also advised the Veteran of how disability ratings and effective dates are assigned, and of the type of evidence that impacts those determinations.  The Veteran was provided all essential notice, had a meaningful opportunity to participate in the development of the claim being decided, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

The VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and to provide a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2013).  In this case, the VA obtained service treatment records (STRs) and service personnel records, post-service treatment records, and a VA examination.


The Veteran was also afforded hearings before a DRO and a Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the officers who chair a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue to 
the Veteran, who testified as to the onset of her leg pain and treatment history.  Although the transcript of the DRO hearing is unavailable, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of either hearing.  Based on a review of the DRO's hearing notes and the 2011 Board hearing transcript, the hearings focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

The Board also notes that the actions requested in the August 2011 remand have been undertaken.  The Veteran was asked to provide information for any additional healthcare providers who had treated her for her bilateral spider vein condition, additional medical records were obtained and associated with the claims file, the Veteran was afforded a VA vascular examination, and she and her representative were subsequently furnished with a Supplemental State of the Case.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was provided with a meaningful opportunity to participate in the claims process, and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  

II.  Analysis

The Veteran seeks service connection for bilateral spider veins in her lower extremities, which she claims were incurred during active duty service as a result 
of extensive walking in high heels, sometimes while carrying at least 15 pounds of camera equipment.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

The Board has reviewed and considered all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against the issue, all reasonable doubt 
will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service treatment records do not include complaints of or treatment for spider veins or any other condition of the lower extremities.  Her December 1970 separation report of medical examination noted no significant medical history, and indicated normal lower extremities.  On her 1974 report of medical history for enlistment into the National Guard, she wrote "In good health!", and noted no lower extremity condition, specifically denying cramps in her legs.  The 1974 report of medical examination noted no abnormalities.

The first post-service documentation of spider veins is a June 1991 private treatment record, which stated that the Veteran had varicose veins and, as a result, wore support hose all of the time.  The next report of leg symptoms occurred in September 2004, at which time the Veteran reported to a private physician that she had been experiencing cramps in her calves for approximately one month.  

The Veteran filed her claim for service connection for spider veins in February 2007.  She indicated in her claim that she experienced spider veins with pain that began during basic training in 1968 and was caused by walking all day in high 
heels with swollen feet and legs.  She stated that she was later required to walk an extensive distance photographing damage caused on her military base by Hurricane Celia.  

During VA treatment in February 2007, the Veteran reported a history of muscle cramps in her legs, and in November 2007 she stated she had experienced lower extremity pain all her life.  Subsequent medical records document continued treatment for lower extremity pain.  In June 2009, the Veteran indicated that she had experienced bilateral calf pain since the 1960s that had gotten progressively worse since that time.  She indicated that the pain was worse at night, that it woke her up, and that it did not correlate with exertion.

During her June 2011 Board hearing, the Veteran testified that her current 
condition began when she was required to walk constantly, for 16 hours per day, photographing the damage to her base after Hurricane Celia.  The Veteran noted, and the evidence of record includes, a Naval League award nomination letter commending her for her tireless and cheerful work in the photography division, which required walking from one end of the base to the other carrying a camera and power pack weighing over 15 pounds.  The Veteran stated that she sought help for the pain in her legs during that time, but was told that it was not an emergency and to elevate her legs.  

The Veteran was afforded a VA examination in March 2012, at which time she described aching and fatigue in her legs after prolonged standing or walking.  She indicated her symptoms began when she was photographing hurricane damage in service.  The examiner noted that during a clinic visit the Veteran had reported the pain as a constant, dull pain that was worse at night and did not correlate with exertion.  The examiner diagnosed the Veteran with bilateral leg reticular varices, and opined that although it was possible that the Veteran's varicose veins were related to her military service, the probability was less than 50 percent.  He stated the condition is common in the population, particularly with multiple pregnancies, which the Veteran had, and that medical literature does not support that walking on concrete for five 16 hour days carrying a 15 pound load increases the likelihood 
of varicosities.  He stated he was unaware of an increased risk of superficial varicosities among female security police Veterans assigned gate guard duties, requiring protracted standing and walking on concrete.  The examiner also noted that the Veteran attributed her varicosities to service because she recalled that her leg pain began at that time, but that pain that is worse when lying down and not relieved with elevation or compression stockings is not classical for varicose veins. 

After review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for spider veins of the bilateral lower extremities.  Although she has a current disability, the most probative evidence indicates that it is not related to service.

In this instance, the Board finds that the Veteran's statements that she first noticed spider veins in basic training, then later during her work as a photographer, and that she experienced leg pain during and since service are not credible when compared with the other evidence of record.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-376 (Fed. Cir. 2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the Veteran are factors that the Board can consider and weigh against a Veteran's lay evidence); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a Veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  The Veteran's STRs are silent for complaints, treatment, or findings of any lower extremity condition, and she stated that she was in good health and reported no ongoing leg conditions on a 1974 report of medical history.  In September 2004, she was treated for calf cramps of a one-month duration, and provided no account of a prior history of lower extremity pain.  Indeed, the Veteran did not begin reporting a history of spider veins and lower extremity pain dating to service until after she filed her service connection claim in February 2007.  In short, the Board finds that the information and evidence provided while pursuing compensation benefits is less probative and credible than the information contained in treatment records and service treatment records that pre-date the claim.  See Buchanan, 451 F.3d 1336-1337; see also Caluza, 7 Vet. App. 511.

Turning to the Veteran's contention that her spider veins were caused by her active duty service, there is no indication that she has specialized training in determining the etiology of medical conditions to render her statement a competent medical opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the question of whether the Veteran's current disability is related to her period of active duty military service requires medical expertise to determine.  The Board therefore accords significantly greater weight to the opinion of the March 2012 VA examiner than to the Veteran's lay assertions that her current disability is related to her active duty service.

The Veteran has also argued that the March 2012 VA examination was inadequate, because the examiner barely looked at her legs and did not review VA examination records after October 2011.  However, a review of the examination report shows that the examiner reviewed the claims file and obtained a history from the Veteran during which she reported symptoms that began after long periods of walking and carrying camera equipment while photographing hurricane damage.  As the examiner's opinion was based on a review of the claims file, considered the Veteran's lay assertions, and is supported by sound and detailed rationale, the 
Board finds that it is entitled to great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  There is no competent medical opinion to the contrary. 

In summary, the Board finds that the Veteran's statements regarding the onset of her current disability are not credible and that there is no medical opinion of record linking her current disability to service.  Accordingly, the preponderance of the evidence is against the claim, and service connection for spider veins of the bilateral lower extremities is denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Service connection for spider veins of the bilateral lower extremities is denied.


REMAND

As noted in the Introduction, the Veteran has submitted a timely NOD in regard to the initial rating assigned for PTSD with depressive disorder.  As the AOJ has not issued a Statement of the Case (SOC) on that issue, remand is required.  Manlincon, 12 Vet. App. 238.  After the AOJ has issued the SOC, the claim should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

Issue the Veteran an SOC on the issue of entitlement to an increased initial rating for PTSD with depressive disorder so that she may have the opportunity to complete an appeal on this issue (if she so desires) by filing a timely substantive appeal.  The issue should only be returned to the Board if a timely substantive appeal is filed.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


